Citation Nr: 0433917	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  96-51 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
ureteropelvic junction obstruction of the left kidney.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1972 to February 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina denied reopening a 
claim of entitlement to service connection for ureteropelvic 
junction obstruction of the left kidney.

In February 1997 and October 1997, respectively, the veteran 
testified in support of his claim at hearings held at the RO 
before a Hearing Officer, and in Washington D.C., before the 
undersigned.  Thereafter, in a decision issued in April 1998, 
the Board affirmed the RO's August 1996 rating decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
March 1999, based on an Appellee's Motion to Remand and to 
Stay Proceedings, the Court vacated the Board's April 1998 
decision and remanded the matter to the Board for 
readjudication under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

In April 2000, in response to the Court's action, the Board 
remanded this claim to the RO for readjudication under Hodge.  
Thereafter, in a decision issued in April 2002, the Board 
again affirmed the RO's August 1996 rating decision.  The 
veteran then appealed the Board's decision to the Court, and 
in February 2003, based on a Joint Motion to Remand and to 
Stay Further Proceedings, the Court vacated the Board's April 
2002 decision and remanded the matter to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, see Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), and 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In response to the Court's action, in September 2003 and June 
2004, the Board remanded this claim to the RO for the purpose 
of ensuring compliance with the notification and assistance 
requirements of the VCAA and Quartuccio.

As the Board previously noted in its April 1998 and April 
2002 decisions and September 2003 remand, in a statement 
received in July 1996, the veteran referred to clear and 
unmistakable error in a previous rating decision.  At that 
time, the Board was uncertain whether this statement was 
intended to represent a claim for revision of a prior RO 
rating decision.  It therefore referred the matter to the RO 
for clarification and any other appropriate action.  Since 
then, the RO has not acted in response.  Therefore, the Board 
again refers this matter to the RO for clarification and any 
other appropriate action.  

In its September 2003 remand, the Board also pointed out 
that, in an August 2003 facsimile letter and supporting 
argument, the veteran's representative appeared to be moving 
for a revision or reversal of a particular Board decision on 
the basis of clear and unmistakable error.  The Board 
indicated that if such were the case, the representative 
should identify with specificity the particular Board 
decision to which his motion related and the nature of the 
alleged error.  To date, the veteran's representative has not 
responded.   

As a final introductory matter, the Board notes that, in a 
letter dated September 2004, the Board informed the veteran 
that he had been scheduled for a Board hearing in Washington 
D.C., as requested.  On that date, however, the veteran did 
not appear.  Inasmuch as the veteran did not request 
postponement of the hearing, the Board considers the hearing 
request withdrawn and deems the veteran's appeal ready for 
appellate review pursuant to 38 C.F.R. § 20.702(d) (2003).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The Board denied the veteran entitlement to restoration 
of a grant of service connection for ureteropelvic junction 
obstruction of the left kidney in a decision issued in August 
1989.

3.  The Board notified the veteran of the August 1989 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Court.  

4.  Most of the evidence received since August 1989 is 
neither cumulative nor redundant; however, it does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1989 decision, in which the Board denied 
entitlement to restoration of a grant of service connection 
for ureteropelvic junction obstruction of the left kidney, is 
final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1988).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for 
ureteropelvic junction obstruction of the left kidney.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to a reopening of his previously denied claim of entitlement 
to service connection for ureteropelvic junction obstruction 
of the left kidney.



I.  VA's Duties to Notify and Assist

As previously indicated, on November 9, 2000, the VCAA became 
law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  The VCAA, in part, redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and 
its implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the medical and lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio, 16 Vet. App. at 
183.  For the reasons noted below, the Board finds that VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, which informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The Court 
also held that, in what can be considered a fourth element of 
the requisite notice, under 38 C.F.R. § 3.159(b), VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
February 2004 and July 2004, after initially denying the 
veteran's claim in a rating decision dated August 1996.  
However, given that notice was not mandated at the time of 
the initial RO decision, it was not error to furnish the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the express requirements of the law 
as found by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.

In its February 2004 and July 2004 notices, the RO informed 
the veteran of the evidence needed to substantiate his claim, 
of the VCAA, and of VA's newly expanded duties to notify and 
assist.  The RO indicated that it was developing the 
veteran's claim pursuant to the latter duty and would assist 
the veteran in obtaining and developing all outstanding 
evidence provided he identified the sources of that evidence.  
The RO identified the evidence it had already received in 
support of the veteran's claim, the evidence VA was 
responsible for obtaining, and the evidence VA would make 
reasonable efforts to obtain on the veteran's behalf. 


In addition, in a rating decision dated August 1996, a 
statement of the case issued in October 1996, supplemental 
statements of the case issued in March 1997, May 2000, 
February 2004, and August 2004, and decisions and remands 
issued in April 1998, April 2000, April 2002, September 2003, 
and June 2004, VA, via the RO and the Board, notified the 
veteran of the reasons for which his claim had been denied, 
the evidence it had requested in support of that claim, the 
evidence it had considered in denying that claim, and the 
evidence still needed to substantiate that claim.  The Board 
and the RO also provided the veteran the law and regulations 
pertinent to his claim, including those governing VA's duties 
to notify and assist and claims to reopen filed prior to, and 
as of, August 29, 2001.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records, records from a naval hospital, VA 
examination reports, and VA and private treatment records.  
Since then, in a written statement received in August 2004, 
the veteran's representative has indicated that the veteran 
has no additional evidence or argument to provide.  As 
explained below, because the veteran did not submit evidence 
to reopen his claim, VA did not conduct medical inquiry in an 
effort to substantiate that claim.  38 U.S.C.A.§ 5103A(d) 
(West 2002). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Inasmuch as VA has 
done everything reasonably possible to notify and assist the 
veteran (to the extent required in the absence of evidence 
received to reopen a claim), the Board deems this claim ready 
for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for ureteropelvic 
junction obstruction of the left kidney.  The RO initially 
granted the veteran's claim of entitlement to service 
connection for a left kidney disorder (characterized as a 
residual of a right kidney pyloroplasty) in a rating decision 
dated July 1984.  Thereafter, the RO determined that its 
action in this regard was clearly and unmistakably erroneous, 
and in a rating decision dated August 1986, proposed to sever 
the grant of service connection.  The RO based its proposal 
on a finding that the veteran's left kidney disorder, which 
the RO had previously determined was part of his service-
connected right kidney disorder, represented a congenital 
left kidney defect.  After providing the veteran appropriate 
notice, in a rating decision dated May 1987, the RO severed 
the grant of service connection for a left kidney disorder.  

The veteran appealed the RO's May 1987 rating decision to the 
Board, and in August 1989, the Board affirmed the RO's 
decision.  The Board based its decision on the following 
findings: (1) The veteran's congenital left kidney 
ureteropelvic junction obstruction did not undergo a chronic 
increase in severity during service as actual left kidney 
disease was first evident thereafter; and (2) The veteran's 
congenital left kidney ureteropelvic junction obstruction is 
not due to his service-connected right kidney disorder.  The 
RO then concluded that the July 1984 grant of service 
connection for a congenital left kidney disorder on the basis 
of aggravation was clearly and unmistakably erroneous, 
thereby precluding restoration of the grant.  

The Board considered the veteran's service medical and 
personnel records, records from a naval hospital and various 
employers, VA examination reports, VA and private treatment 
records, and written statements of the veteran and his 
representative in denying the claim.  Collectively this 
evidence shows that, in service, the veteran complained of 
abdominal pains on the left and received treatment for a 
urinary tract infection, but was not diagnosed with any left 
kidney disorder.  This evidence also shows that, post 
service, beginning in March 1975, the veteran received 
treatment for bilateral kidney complaints.  A March 1975 
routine intravenous pyelogram revealed marked dilation of the 
renal pelves, right greater than left, a finding noted to be 
"probabl[y] due to congenital abnormalities of the ureteral 
pelvic junction."  Following this test, the veteran did not 
again express complaints associated with his left kidney 
until 1983, at which time he underwent a left pyeloplasty.  

The Board notified the veteran of the August 1989 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal it to the Court or seek 
reconsideration thereof.  The August 1989 decision is thus 
final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1988).

The veteran attempted to reopen his claim for service 
connection for ureteropelvic junction obstruction of the left 
kidney by written statement received in May 1996.  A claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, as in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the Board's August 1989 decision includes 
service medical records, a May 1996 letter from the veteran's 
employer, a December 1989 letter from Robert J. Sher, M.D., 
VA treatment records, the veteran's hearing testimony, a copy 
of an article on a toxicology study, a copy of a computer 
tomography scan performed at Park Ridge Hospital, and written 
statements of the veteran and his representative.  

With the exception of the service medical records, the Board 
finds that this evidence is new as it was not previously 
submitted to agency decisionmakers.  The Board finds that 
this evidence is not material, however, because, as explained 
in greater detail below, it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

The May 1996 letter from the veteran's employer reflects 
that, due to the veteran's physical condition, he was no 
longer employable as a mechanic and carpenter with his firm.  
His kidney pain and discomfort apparently hindered his 
ability to perform his duties pursuant to required employment 
standards.   

The December 1989 letter from Robert J. Sher, M.D., refers to 
a history of two right pyeloplasties from 1975 to 1986, a 
left pyeloplasty for bilateral ureteropelvic junction 
obstructions in 1983, a subsequent cystoscopy, right 
retrograde, balloon dilatation of a recurrent right 
ureteropelvic junction obstruction, and placement of a double 
junction stent, a stent removal in 1989, and subsequent 
treatment for penile condylomata.  It does not refer to the 
veteran's period of service, or more specifically, indicate 
that the veteran's congenital left kidney ureteropelvic 
junction obstruction underwent an increase in severity or is 
related to his service-connected right kidney disorder.   

The VA treatment records confirm that the veteran underwent 
the previous procedures.  As well, they reflect that the 
veteran was hospitalized from January 1989 to February 1989 
for a bilateral nephrotemy, received treatment for bilateral 
kidney complaints in April 1990, which doctors attributed to 
mild hydronephrosis on the left and severe hydronephrosis on 
the right, was shown to have a cystic lesion in the region of 
the spleen, and underwent a right endopyelotomy and a 
cystourethroscopy and bilateral retrograde ureteropyelography 
for recurrent ureteropelvic junction obstruction in June 1990 
and March 1991, respectively. 
These records do not include a medical opinion establishing 
that the veteran's congenital left kidney ureteropelvic 
junction obstruction underwent an increase in severity in 
service or is related to his service-connected right kidney 
disorder.   

The veteran's hearing testimony and written statements of the 
veteran and his representative reflect their belief that the 
veteran should be service connected for a left kidney 
disorder because he received treatment for left kidney 
complaints in service, and that even if his left kidney 
disorder is congenital in nature, which they dispute, 
symptoms of that disorder did not initially manifest until 
service.  The testimony and statements also reflect their 
belief that chemicals and dry cleaning solvents, including 
trichloroethylene, to which he allegedly was exposed during 
service caused his left kidney defect.  According to the 
veteran, no physician has told him that his left and right 
kidney disorders have the same cause, are due to chemical 
exposure, or are congenital in nature, but physicians have 
always referred to his kidney complaints as bilateral.  
According to the veteran's representative, the Board should 
consider 38 C.F.R. § 3.383 in deciding the veteran's claim.  

The copy of the article titled, "Toxicology and 
Carcinogenesis Studies of Trichloroethylene in Four Strains 
of Rats" indicates, in part, that tubular cell neoplasms of 
the kidney were observed in rats exposed to 
trichloroethylene.  

The copy of the computer tomography scan performed at Park 
Ridge Hospital in September 2002 shows, in pertinent part, an 
extrarenal pelvis on the left with no significant 
hydronephrosis, renal mass, or gross bladder abnormality. 

Clearly, none of this newly submitted evidence refutes the 
findings upon which the Board relied in last denying the 
veteran's claim for restoration of the grant of service 
connection for ureteropelvic junction obstruction of the left 
kidney.  None of this evidence establishes that the veteran's 
congenital left kidney ureteropelvic junction obstruction 
underwent an increase in severity in service or, if not 
congenital as alleged, is otherwise related to service or to 
the veteran's service-connected right kidney disorder.  By 
the veteran's own admission, no medical professional has ever 
indicated such.  The absence of this type of evidence formed 
the basis of the Board's August 1989 denial.    

Having determined that new and material evidence has not been 
received, the Board may not reopen, but rather, must deny, 
the veteran's previously denied claim of entitlement to 
service connection for ureteropelvic junction obstruction of 
the left kidney.    

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for ureteropelvic 
junction obstruction of the left kidney is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



